          Case 7:21-mj-04540-UA Document 19 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                   V. -                                    AFFIRMATION

 MELODIE MONTEFUSCO,                                       21 Mag. 4540
                                   Defendant.



STATE OF NEW YORK )
COUNTY OF WESTCHESTER : ss.:
SOUTHERN DISTRICT OF NEW YORK )

       SHIVA LOGARAJAH, under penalty of perjury, hereby affirms as follows:

       1. I am an Assistant United States Attorney in the Southern District of New York. I


submit this affirmation in support of an application for a third order of continuance of the time


within which an indictment or information would otherwise have to be filed, pursuant to 18 U.S.C.


§3161(h)(7)(A).
       MELODIE MONTEFUSCO, the defendant, was charged with violations of 18 U.S.C. §§

371, and 1952(a)(3) in a complaint dated April 27, 2021. The defendant was presented by

videoconference before Magistrate Judge Andrew E. Krause on April 28, 2021, and the defendant


was released on the following conditions: $14,000 secured bond and $36,000 unsecured bond.


       James Neuman, Esq., attorney for the defendant, has since been engaging in preliminary


discussions with the Government concerning a possible disposition of this case without trial, and


those discussions are ongoing. The Government hereby requests that a continuance of 28 days be


granted, during which time we may pursue further discussions.


       2. On July 20, 2021, Mr. Neuman, counsel for the defendant, agreed by electronic


mail on behalf of the defendant that the requested continuance of 28 days is appropriate in these


circumstances.
          Case 7:21-mj-04540-UA Document 19 Filed 07/21/21 Page 2 of 2




        3. For the reasons stated above, the ends of justice served by the granting of the


continuance requested outweigh the best interests of the public and defendant in a speedy trial.


       4. Pursuant to Title 28, United States Code, Section 1746, I declare under penalties of


perjury that the foregoing is true and correct.


Executed on July 21, 2021.



                                                  SHIVA LOGARAJAH
                                                  Assistant United States Attorney
